Exhibit 10.2
Confidential treatment has been requested for the redacted portions. The
confidential
redacted portions have been filed separately with the Securities and Exchange
Commission.
DE-AC01-93NE50067,
08843672/50067-02
Amendment No. 019
     AMENDMENT No. 019, signed as of February 13, 2009, to Contract
No. DE-AC01-93NE50067, 08843672/50067-02 entered into January 14, 1994 (the
“Contract”) by and between United States Enrichment Corporation (“USEC”),
Executive Agent of the Government of the United States of America, and Joint
Stock Company “Techsnabexport” (“TENEX”), Executive Agent of the State Atomic
Energy Agency “Rosatom”, Executive agent of the Government of the Russian
Federation. (USEC and TENEX, acting in their capacities as Executive Agents, are
referred to herein individually as a “Party” and collectively as the “Parties”).
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Contract.
     Pursuant to Part I, Section H.12(c) of the Contract, USEC and TENEX hereby
agree as follows:
     SECTION 1. Notwithstanding anything to the contrary in the Contract
(including but not limited to Part I, Section B.06(c)(2) and (3) of the Contract
(as added by Amendment No. 016)), the pricing for the SWU Component of LEU
ordered by USEC under the Contract for delivery in calendar years 2010-2013,
inclusive, shall be determined in accordance with Appendix A of this Amendment
No. 019 and, except as expressly stated in Appendix A, not under the pricing
methodology in Part I, Section B.06(c)(2) and (3) of the Contract.
     SECTION 2. This Amendment shall enter into force and effect, the rights and
obligations of the Parties under this Amendment shall arise and the Parties
shall be bound by the obligations and entitled to the rights as set forth in
this Amendment upon and as of the first day by which the approval or endorsement
of this Amendment by both (i) the Government of the Russian Federation or its
authorized agency(ies) of the Government of the Russian Federation has been
obtained and (ii) the U.S. State Department as the authorized agency of the U.S.
Government has been obtained. TENEX shall notify USEC as soon as such approval
or endorsement of the Government of the Russian Federation or its authorized
agency(ies) has been obtained from the U.S. State Department.
     SECTION 3. The Parties hereto shall maintain in confidence the pricing
agreed to in Appendix A. A Party may disclose such pricing information to the
extent required to meet the requirements of applicable law, regulations and
court decisions, but in such a case, it shall use its best efforts to minimize
disclosure and to ensure that any recipient of such information maintains it in
confidence to the extent permitted by, or feasible under, such law, regulations
and court decisions. Notwithstanding the foregoing, each Party shall have the
right to disclose this Amendment to Rosatom and to such Party’s Government and
Government agencies and state authorities, and to such third parties as
necessary to enforce its rights under this Amendment or to a court, arbitrator
or arbitral tribunal when it is a party to such a proceeding.

 



--------------------------------------------------------------------------------



 



     SECTION 4. Upon entering into force and effect, this Amendment No. 019
shall be considered the fulfillment of the Parties’ obligations under Section 5
of Amendment No. 017 and under Section 3 of Amendment No. 018.
     SECTION 5. Except as expressly amended hereby, the Contract shall remain
unchanged and in full force and effect.
     SECTION 6. This Amendment may be executive in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute one and the same instrument.
     IN WITNESS WHEREOF, the Parties hereto have executed this Amendment No. 019
as of the date first written above.

                              UNITED STATES ENRICHMENT CORPORATION       JOINT
STOCK COMPANY “TECHSNABEXPORT”    
 
                            By:   /s/ Philip G. Sewell       By:   /s/ Alexey A.
Grigoriev                          
 
  Name:   Philip G. Sewell           Name:   Alexey A. Grigoriev    
 
  Title:   Senior Vice President           Title:   General Director    

2



--------------------------------------------------------------------------------



 



Appendix A
*****

3